Citation Nr: 1342078	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  09-00 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for nerve damage in the left leg and loss of strength in legs as secondary to degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for residuals of cold weather injuries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel 


INTRODUCTION

The appellant had active service from June 1957 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In May 2010, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This case was previously before the Board in February 2011 and remanded for additional development.  For the reasons discussed below, in regard to the appellant's claim for service connection for cold weather injuries, the Board finds that there has been substantial compliance with the mandates of the February 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

As discussed in the February 2011 remand, the Board has combined the issue of entitlement to service connection for loss of strength in his leg with the issue of entitlement to service connection for nerve damage of the left leg.

In May 2012, the VA Appeals Management Center (AMC) granted entitlement to service connection for Bell's palsy, left side of the face.  As the claim was granted in full, it is no longer before the Board.

The issues of entitlement to service connection for degenerative disc disease of the lumbar spine and entitlement to service connection for nerve damage in the left leg and loss of strength in legs as secondary to degenerative disc disease of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant has residuals of cold weather injuries.


CONCLUSION OF LAW

Residuals of cold weather injuries were not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim for entitlement to service connection for residuals of cold weather injuries.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter dated in November 2007 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.

VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible. VA requested the appellant's records from Anna Jacques Hospital, but received a negative response from the hospital in July 2011.  The AMC attempted to obtain the appellant's Social Security Administration records, as requested in the May 2012 remand.  A negative response was received in February 2011.  In August 2011, the AMC issued a Formal Finding of Unavailability of Social Security Administration records.  The Board finds that there has been substantial compliance with the mandates of the February 2011 remand and the appellant's duty to assist.  See Stegall v. West, 11 Vet. App. 268 (1998).  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, the Board finds that a VA examination is not required.  The appellant's service treatment records and medical evidence of record do not show that the appellant has been diagnosed with any residuals of a cold weather injury, or that he had a cold weather injury in service.  The appellant himself testified that he has not been diagnosed with a cold weather injury or residuals.  As the appellant's VA treatment records are current and thorough, the Board finds that the preponderance of the medical evidence is against a current diagnosis of the claimed disorder.  An examination is not required.  See McLendon, 20 Vet. App. 81.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

The appellant asserts that he has residuals of cold weather injuries.  For the reasons that follow, the Board finds that service connection is not warranted.

In his September 2007 claim, the appellant stated that he had cold weather exposure on May 7, 1964.  He stated that on May 7, 1964, he had immersion exposure while on rescue duty.  He stated that he spent 2 hours in the Atlantic Ocean.  He was treated and released.  The following January, he developed pneumonia.  

A service record reflects that the appellant received a citation for meritorious performance of duty on 7 May 1964, while service  as a crew member engaged in the "perilous rescue of survivors from a capsized boat."  The appellant "dived into the turbulent surf and assisted four survivors. . . Despite being slammed against the rocks and buffeted by heavy surf, he remained on the jetty attempting to secure the bodies of two persons who had apparently drowned.  He was subsequently removed from the rocks and taken to a hospital for treatment of shock and immersion."   

At the May 2010 hearing, the appellant stated that following the incident, he could not stand cold weather like he could before.  See Board Hearing Transcript (Tr.) at p. 5.  The appellant indicated that he never complained about it, and was not diagnosed with any type of cold weather residual injury.  Tr. at p. 6.  He stated that when he has had episodes of being cold and shaky, he has not sought out any type of medical treatment.  Id.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.   See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Thus, to prevail on the issue of service connection, there must be medical evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  In this case, the record does not contain any evidence of a diagnosis of a disability relating to residuals of a cold weather injury.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim).  

The appellant's service treatment records do not contain any record of complaints or treatment for residuals of a cold weather injury.  An abstract of medical history does not reflect that the appellant was diagnosed with any conditions related to cold weather exposure.  The abstract reflects that in August 1964, the first record of treatment after the May 1964 incident, the appellant was treated for viral gastroenteritis.  The May 1964 incident is not noted in the abstract.  A February 1965 service treatment record indicates the appellant was diagnosed with pneumonia, as noted in the appellant's claim.  However, there is no indication that the diagnosis was related to the May 1964 immersion.  The appellant's medical examination reports do not reflect that the appellant had any residuals of cold weather injuries.  A January 1980 retirement examination report did not note any conditions related to cold weather injuries.  In a January 1980 report of medical history, the appellant did not note any cold weather injury residuals.  The only problem he noted having at that time was skin psoriasis.  The appellant's post-service private treatment records and VA treatment records are silent for any diagnosis related to cold weather residuals.

Without a current showing of disability, service connection is not warranted in this matter.  The appellant is competent to report symptoms and diagnoses capable of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the appellant has not reported having a disability due to cold weather injuries.  At the Board hearing, the appellant testified that he could not stand cold weather like he could before and that he had episodes of being cold and shaky.  However, his statements describe symptoms, not a disability.  As a lay person, the appellant is not competent to opine that his symptoms are related to a cold weather injury.  The appellant himself indicated that he has never been diagnosed with any type of cold weather injury.  See Tr. at p. 6.  The appellant had continuous service in the Coast Guard from the time of the May 1964 incident until his May 1980 retirement, without any record in his service treatment records of any complaints or treatment for cold weather injuries or residuals.   

The Board concludes that the preponderance of the evidence is against a finding that the appellant has residuals of cold weather injuries related to his military service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
    

ORDER

Entitlement to service connection for residuals of cold weather injuries is denied.


REMAND

In the February 2011 remand, the Board requested a VA examination to determine the etiology of the appellant's lumbar spine disability.  The appellant was afforded a VA fee-basis examination in April 2011.  The Board finds that the examiner did not adequately address the issues requested in the Board remand.  The Board specifically requested that the examiner provide opinions as to whether there is clear and unmistakable evidence that scoliosis was present prior to his enrollment in the military.  The Board also asked the examiner to address whether there is clear and unmistakable evidence that scoliosis was not aggravated during active service. The examiner stated that the appellant " . . . also has a history of scoliosis which would have its origin in teenage years."  The examiner found that "There is no good evidence to indicate that the sort of back pain he had in the service was a cause or was an aggravation of the scoliosis."  The VA examiner did not specifically state whether there is clear and unmistakable evidence that scoliosis was present prior to the appellant's enrollment in the military or whether it is clear and unmistakable that the scoliosis was not aggravated by active service.  The appellant also did not provide a rationale for the opinion that scoliosis was not aggravated during service.  It is also unclear as to whether the appellant currently has a diagnosis of scoliosis.  Further, the Board asked the VA examiner to provide an opinion as to whether it is at least as likely as not that the appellant's currently diagnosed back disorder(s) have been, or are the result of, continuous symptomatology since service.  The examiner did not address this question.  

The Board also notes that an April 2011 report for an MRI of the spine reflects that    there was edema at L3 vertebra that was most likely related to a superior endplate compression fracture.  The VA examination report does not address the edema or endplate compression fracture.  On remand, the examiner should address whether the edema is related to service. 

The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the April 2011 VA examination is inadequate, the Board finds that the claim must be remanded for a new opinion.   

The appellant's claim for entitlement to service connection for nerve damage of the left leg is inextricably intertwined with the issue being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Thus, the issue must also be remanded.
 
Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the examiner who provided the April 2011 opinion or an examiner of appropriate expertise, to provide an opinion as to the following:

a.  Is there clear and unmistakable evidence (evidence that is obvious and manifest) that scoliosis was present prior to his enrollment in military service?

b.  Is there clear and unmistakable evidence (evidence that is obvious and manifest) that scoliosis was not aggravated, i.e. increased in severity, during military service.

c.  Regardless of any predisposition to scoliosis or presence of scoliosis in service, based on all relevant medical evidence and lay statements of record, is it at least as likely as not (at least a 50 percent probability) that the appellant's currently diagnosed disorder(s) of the lumbar spine are causally or etiologically related to lumbar spine complaints and diagnoses in service?

d.  Based on all relevant medical evidence and lay statements of record, is it at least as likely as not (at least a 50 percent probability) that the appellant's currently diagnosed back disorder(s) have been, or are the result of, continuous symptomatology since service?

e.  Is the edema at L3 vertebra, found on the April 2011 MRI report to be most likely related to a superior endplate compression fracture, at least as likely as not (at least a 50 percent probability) causally or etiologically related to service?

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

If the VA clinician determines that another examination and/or tests are necessary, such should be accomplished.

2.  Thereafter, and after completing any other development as may be indicated, readjudicate the issues on appeal of entitlement to service connection for degenerative disc disease of the lumbar spine and entitlement to service connection for nerve damage in the left leg and loss of strength in legs as secondary to degenerative disc disease of the lumbar spine.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


